Name: Decision (EU, Euratom) 2016/2160 of the European Parliament of 27 October 2016 on discharge in respect of the implementation of the budget of the European Joint Undertaking for ITER and the Development of Fusion Energy for the financial year 2014
 Type: Decision
 Subject Matter: budget;  electrical and nuclear industries;  EU institutions and European civil service;  EU finance
 Date Published: 2016-12-08

 8.12.2016 EN Official Journal of the European Union L 333/66 DECISION (EU, Euratom) 2016/2160 OF THE EUROPEAN PARLIAMENT of 27 October 2016 on discharge in respect of the implementation of the budget of the European Joint Undertaking for ITER and the Development of Fusion Energy for the financial year 2014 THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Joint Undertaking for ITER and the Development of Fusion Energy for the financial year 2014,  having regard to the Court of Auditors' report on the annual accounts of the European Joint Undertaking for ITER and the Development of Fusion Energy for the financial year 2014, together with the Joint Undertaking's reply (1),  having regard to the statement of assurance (2) as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors for the financial year 2014, pursuant to Article 287 of the Treaty on the Functioning of the European Union,  having regard to the Council's recommendation of 12 February 2016 on discharge to be given to the Joint Undertaking in respect of the implementation of the budget for the financial year 2014 (05587/2016  C8-0052/2016),  having regard to its decision of 28 April 2016 (3) postponing the discharge decision for the financial year 2014, and the replies from the Director of the European Joint Undertaking for ITER and the Development of Fusion Energy,  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Article 106a of the Treaty establishing the European Atomic Energy Community,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (4), and in particular Article 208 thereof,  having regard to Council Decision 2007/198/Euratom of 27 March 2007 establishing the European Joint Undertaking for ITER and the Development of Fusion Energy and conferring advantages upon it (5), and in particular Article 5(3) thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (6),  having regard to Commission Delegated Regulation (EU) No 1271/2013 of 30 September 2013 on the framework financial regulation for the bodies referred to in Article 208 of Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council (7),  having regard to Rule 94 of and Annex V to its Rules of Procedure,  having regard to the second report of the Committee on Budgetary Control (A8-0275/2016), 1. Grants the Director of the European Joint Undertaking for ITER and the Development of Fusion Energy discharge in respect of the implementation of the Joint Undertaking's budget for the financial year 2014; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this decision and the resolution forming an integral part of it to the Director of the European Joint Undertaking for ITER and the Development of Fusion Energy, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ C 422, 17.12.2015, p. 33. (2) OJ C 422, 17.12.2015, p. 34. (3) OJ L 246, 14.9.2016, p. 438. (4) OJ L 298, 26.10.2012, p. 1. (5) OJ L 90, 30.3.2007, p. 58. (6) OJ L 357, 31.12.2002, p. 72. (7) OJ L 328, 7.12.2013, p. 42.